 In the Matter Of POPE MACHINE COMPANYandUNITEDBROTHERHOODOFWELDORS, CUTTERS ANDHELPERS OFAMERICA, LOCAL 9Case 19-R-1038.-Decided Januaary 4, 1944Mr. L. W. Sistig,of Seattle,Wash., for the Company.Mr. Merle A. Masteller,of Tacoma, Wash., for the Weldors.Mr. L. Presley Gill,of Seattle,Wash., for the IAM.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Brotherhood of Weldors,Cutters and Helpers of America, Local 9, herein called the Weldors,alleging that a question affecting commercehad arisen concerningthe representation of employees of Pope Machine Company,Seattle,Washington, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore John E. Hedrick, Trial Examiner. Said hearing was heldat Seattle,Washington, on September 18, 1943.The Company, theWeldors, and International Association of Machinists, Local 79,AFL, herein called the IAM, appeared, participated,and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are herebyaffirmed.All partieswere afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPope Machine Company is a co-partnership doing business in andunder the laws of the State of Washington: Its office and only plantare located in Seattle,Washington.The Company is engaged in54 N. L. R. B., No. 35.-262 POPE MACHINECOMPANY263the business of manufacturing plate and in bending and straighten-ing rolls.Most of its work is done pursuant to subcontracts withvarious other manufacturers.Most of the work done by the Com-pany consists of machine work, welding, cutting, burning and en-gineering.The principal raw materials used by the Company con-sist of steel, steel plate, iron, brass and steel castings, and other or-dinary raw materials commonly used in machine shops.During theperiod June 1, 1942, to June 1, 1943, the Company purchased rawmaterials valued at approximately $250,000, of which raw materialsabout 20 percent was shipped to the Company's Seattle plant frompoints outside the State of Washington.During the same period,the Company manufactured and sold' products valued at approx-imately $310,000, about 90 percent of which was shipped from theCompany's Seattle plant to points outside the State of Washington.The Company admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Weldors, Cutters and Helpers of America,Local 9, is an unaffiliated labor organization admitting to member-ship employees of the Company.Machinists Union Local 79. International Association of Machin-ists,affiliated with the American Federation of, Labor, is a labororganization admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Weldors asthe exclusive bargaining representation of the welders in the Com-pany's employ until the Weldors has been certified by theBoard inan appropriate unit.A statement of an attorney for the Board, introduced into evidenceat the hearing, indicates that the Weldors represents a substantialnumber ofemployees in the unit claimed by it to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATEUNIT; THE DETERMINATION OF REPRESENTATIVESThe Weldors contends that all welders, cutters and their respectivehelpers, excluding supervisory employees, constitute an appropriate'The attorney for the Board reported that the Weldors submitted three cards bearingapparently genuine original signatures of persons listed on the Company's pay roll ofApril 6, 1943,which contained the names of four employees in the alleged appropriateunit.At the hearing the evidence indicated that there were only two welders then in theCompany's employ.The IAM relied upon its contract with the Company as evidence ofits interest. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDunit.The TAM contends that a separate unit of welders is inappro-priate and that the appropriate unit should include all employees inthe Company's machine shop and should be a multiple employer unitcovering all like machine shops in the Puget Sound area. The Com-pany took no position as to the appropriate unit, indicating that itwould favor whatever arrangement would best satisfy its employees.The plant occupies a single building about 200 feet long and 30feet wide.There are no partitions inside the plant, and the variousmachines used in the Company's work occupy much of the floor space.At one end of the plant is a large welding table, around which islocated all the welding equipment.At the present time there areonly two welders in the Company's employ.2Both of them spendtheir entire time at welding.About 70 percent of their time is spentat the welding table, while the remainder of their time they workthroughout the rest of the plant, doing whatever welding is necessary.The welders do all the welding that is done at the plant.IThe Company presently has a contract with the TAM covering themachinists in the Company's employ.A representative of the Com-pany testified that the contract does not cover welders, and that theTAM has never attempted to bargain collectively on their behalf.Thecontract itself makes no mention of welders.The wage scale of thewelders is different from that of the machinists.The TAM contends that the appropriate unit should include allthe machine shops in the area.Although there is an employer as-sociation in the area, Washington Metal Trades, Inc., to which manyof the Companies operating machine shops belong, the Company isnot and never has been a member of the Association.The Companyitself negotiated its contract with the TAM although it is identicalin form with the contracts which the TAM has entered into with theAssociation.Clearly, the Company's employees are not part of anassociation-wide unit.It appears, therefore, that not only are the welders a clearly defin-able group, performing functions separate and distinct from those ofother employees, but the history of bargaining at the plant indicatesthat the welders have been considered by the Company and by theTAM as outside the scope of the already existing bargaining unit.Weare therefore of the opinion that the welders may properly constitutea separate bargaining unit if they so desire.3On the other hand, itit evident that the welders may feasibly be included in the unit ofmachinists presently represented by the TAM.Accordingly we shall2The maximum number of welders at the Company's shop at any one time has beenfour;there are at the present time no cutters,burners, or helpers in the Company'semploy.'Matter of Houston Shipbuilding Corporation,46 N. L.R. B. 161;Matter of TaylorForge & Pipe Works,51 N. L R. B.48; Matter of Dedman Foundry & Machine Company,50 N. L. it.B. 1019;Matter of Truck Welding Co, Inc.,40 N.L. R B. 206. POPEMACHINE COMPANY265make no present determination as to the appropriate unit but shallfirst ascertain the desires of,the employees involved.We shall direct that an election by secret ballot shall be held sub-,ject to the limitations and additions set forth in the Direction, amongthe welders, burners, and their helpers in the Company's employ, ex--cluding supervisory employees who were employed during the pay'roll period immediately preceding the date of the Direction of Elec-tion herein, to determine whether they desire to be represented for thepurposes of collective bargaining by the Weldors or the IAM.Uponthe results of the election will depend in part our determination ofthe appropriate unit. If a majority of those participating in theelection select theWeldors, they will have indicated their desire toconstitute a separate bargaining unit.If a majority select the IAMthey will have indicated that they desire to become a part of the unitpresently represented by the IAM, and' they will be deemed to beincluded in such unit.4The IAM has requested that it be designatedonthe ballot used, in the election as Machinists' Union Local 79.Thisrequest is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with PopeMachine Company, Seattle, Washington, an election, by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Nineteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the welders, burners, and their helpers in the employof Pope Machine Company, Seattle, Washington, excluding super-visory employees with authority to hire, promote, discipline, dis-charge, or otherwise effect changes in the status of employees, oreffectively to recommend such action, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding any who have'SeeMatter of Markey MachineryCo., Inc.,Case No 19-R-982, decidedthis day,54 N. L.R. B. 251. 266DECISIONS,OF NATIONALLABOR RELATIONS BOARDsince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by United Brotherhood of Weldors, Cuttersand Helpers of America, Local 9, or by Machinists Union Local 79,International Association of Machinists, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.